Jackson, C.
The plaintiff has appealed from a judgment of the district court denying a divorce from the bonds of matrimony. The action is grounded on the charge of extreme cruelty. Personal service of summons was had on the defendant, who failed to appear, and the hearing was ex parte.
The plaintiff and defendant were married in 1874, and became the parents of six children, the youngest of whom was a boy 16 years of age at the time of the trial. The plaintiff testified in his own behalf that at times when he would come home his wife would “put on her old sunbonnet, pout around and wouldn’t say anything for a week”; that she called the plaintiff a “darned fool” and *685a “dunce,” and said “if he had his rights he would be in the asylum or pen’'’; that on two occasions before the separation she threatened violence, once that she would finish him, and at another time that she would put a pill in his biscuit and fix him, and on one occasion she shook her fist at him. The period covered by this alleged misconduct on the part of the wife was of some years’ duration. They, however, continued to live together until the second day of July, 1904, at which time the defendant went to visit her brother in Iowa, her only visit away from home during the lifetime of the youngest child. The plaintiff objected to this visit, because, as he says, he was engaged in carpenter work with men in his employ, and needed the wife at home. However, a daughter 26 years of age remained at home during the absence of her mother and kept the house. The plaintiff declined to live with the defendant further. There was no corroboration of the plaintiff’s testimony as to the misconduct complained of, and we do not think that the court erred in refusing the plaintiff a divorce.
It is recommended that the judgment of the district court be affirmed.
Ames and Calkins, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is-
Affirmed.